Citation Nr: 0125479	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-25 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE


Whether the character of the appellant's service is a bar to 
VA benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The appellant entered active duty in October 1966 and 
received a discharge under other than honorable conditions in 
December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied basic eligibility for VA benefits 
based on the character of the appellant's discharge. 

The Board notes that in his substantive appeal, VA Form 9, 
received in December 2000, the appellant indicated that he 
desired to attend a hearing before a member of the Board at 
the RO.  A hearing was scheduled in September 2001 and the 
appellant was notified of the time and place of the hearing, 
by letter dated in August 2001.  However, the appellant 
failed to report for the hearing, and in the absence of good 
cause shown, the hearing request is considered withdrawn.  38 
C.F.R. § 20.704(b) & (d) (2001).  


FINDINGS OF FACT

1.  The appellant was issued an other than honorable 
discharge.  

2.  He was absent without official leave (AWOL) from February 
1969 to October 1971; no good reason was provided.  

3.  He did not have a minimum period of active duty.  

4.  No good reasons for having gone AWOL are of record.  

5.  There is no competent evidence that the appellant was 
insane at any time.



CONCLUSION OF LAW

The character of the appellant's discharge precludes 
entitlement to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.12, 3.12a, 3.354, 
(2001); Veterans Claims Assistance Act of 2000, (codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug 29, 2001) (to be codified as amended at 38 C. F. 
R. § 3.159 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's DD Form 214 reflects that he served in the 
Republic of Vietnam from March 1967 to March 1968, and that 
he had time lost from June 1968 to September 1968; October 
1968 to February 1969; and February 1969 to October 1971.  He 
was awarded the National Defense Service Medial, Combat 
Infantryman Badge, Vietnam Campaign Medal w/60 device, and 
the Vietnam Service Medal w/1 Bronze Service Star.  From 
February 1969 to October 1971 the appellant was reported as 
absent without official leave (AWOL).  The records reflect 
that as of November 1971, he had a total of 1,188 days lost.  

On November 17, 1971, the appellant requested a discharge for 
the good of the service under other than honorable 
conditions.  He stated that he had been provided information 
on the consequences of such a discharge.  He noted that while 
he was in Vietnam, he was shocked because a company was wiped 
out and went AWOL to try to calm down.  He stated he no 
desire to return to duty.  


VA outpatient treatment records, dated from September 1999 to 
May 2000, show that the appellant was undergoing treatment 
for post-traumatic stress disorder (PTSD).  The records 
indicate that the appellant complained of anxiety, stress and 
depression.  

In a November 1999 administrative decision, the RO concluded 
that the appellant was not entitled to VA benefits based on 
the character of his discharge.  

In his notice of disagreement, received in November 1999, the 
appellant indicated that he was seeking an upgrade of his 
discharge from the Discharge Review Board.  

In the December 2000 statement of the case, the RO advised 
the appellant of the conclusion that he had been AWOL for a 
period in excess of 180 days.  The statement of the case 
notes that no acceptable compelling reasons for the absence 
had been provided.  

In his substantive appeal, VA Form 9, received in December 
2000, the appellant stated that at the time of his general 
court-martial, his mental state was one of insanity.  He 
stated that he would like to prove his contention at a 
hearing.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2000).  The record shows that the appellant was notified in 
November 1999 of the reasons and bases for the denial of his 
claim.  He was further notified of this information in the 
December 2000 statement of the case.  The Board concludes 
that the discussions in November 1999, as well as in the 
statement of the case, which were both sent to the appellant, 
informed him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, (U. S. 
C. A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2000)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of the claim.  The Board notes 
that by letter received in September 1999, the appellant 
reported that L. D., Ph.D. had treated him, since July 1999.  
The VA outpatient records indicate that Dr. D. treated the 
appellant for post-traumatic stress disorder (PTSD).  While 
Dr. D.'s clinical records have not been associated with the 
claims folder, there is no indication that these records 
contain a diagnosis of insanity.  Moreover, as Dr. D. only 
began treating the appellant in July 1999, his records would 
not pertinent to the appellant's state of mind at the time of 
discharge in November 1971, almost thirty years earlier.  The 
Board further notes that the appellant failed to report for a 
scheduled hearing.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably 

possible to assist the appellant.  There is sufficient 
evidence of record to decide the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  


Criteria and Analysis

A discharge or release is considered to have been issued 
under dishonorable conditions in certain circumstances, 
specified in 38 C.F.R. § 3.12(b).  Such discharge is a bar to 
the payment of benefits unless it is found that the person 
was insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  
Acceptance of an undesirable discharge to escape trial by 
general court-martial is considered to be a discharge issued 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(1).  A 
discharge under other than honorable conditions will be 
considered to have been issued under dishonorable conditions 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  A 
discharge under other than honorable conditions will be 
considered to have been issued under dishonorable conditions 
if it is issued as a result of an AWOL for a continuous 
period of at least 180 days.  The bar to benefit entitle does 
not apply if there are compelling circumstances to warrant 
the prolonged unauthorized absence.  

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence.

i) Length and character of service exclusive of 
the period of prolonged AWOL.  Service 
exclusive of the period of prolonged AWOL 
should generally be of such quality and length 
that it can be characterized as honest, 
faithful, and meritorious and of benefit to the 
Nation.  38 C.F.R. § 3.12(c)(i).  


ii)	Reasons for going AWOL.  Reasons which are 
entitled to be given consideration when offered 
by the claimant include family emergencies or 
obligations, or similar types of obligations or 
duties owed to third parties.  38 C.F.R. 
§ 3.12(c)(ii).  

The appellant claims that he was insane at the time he was 
AWOL.  However, there is no evidence of such in the record.  
The Board notes that the appellant stated in his substantive 
appeal that he desired to prove his claim at a hearing, but 
failed to report for the scheduled hearing.  In any case, 
service medical records are negative for a finding of 
insanity.  Records associated with his discharge are also 
negative for a finding of insanity.  VA outpatient records, 
dated from September 1999 to May 2000, indicate that he was 
diagnosed with PTSD, not insanity.  Thus, it has not been 
shown that the appellant was insane at the time of his 
offenses or at any time

As to good reasons for having been AWOL, the appellant has 
not presented evidence that rises to the level of good 
reason.  While he stated at discharge that he was shocked 
because a company was wiped out while he was in Vietnam, he 
did not report that he witnessed the company being wiped out, 
or that he knew anyone in the company.  The Board notes that 
the records demonstrate that he simply absented himself; this 
does not constitute good reason.  Thus, his discharge is 
considered to have been issued under dishonorable conditions.  

According to the records, his initial period of enlistment 
was for two years, beginning in October 1966.  The evidence 
does not show that this period of service was honest, 
faithful, and meritorious.  Instead, within the first two 
years, he had already begun absenting himself, having been 
AWOL from June 1968 to September 1968.  Additional lengthy 
periods of absences continued culminating in his discharge in 
November 1971.  

As a matter of law, the Board is without authority to grant 
the benefit sought on appeal.  Because the claim for VA 
benefits is without legal merit, it is denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

Should the appellant's discharge be officially upgraded, the 
appellant may reapply for VA benefits.  


ORDER

The claim of entitlement to VA benefits is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

